Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

ERIN L. BERGER                                     ROBERT J. HENKE
Evansville, Indiana                                Department of Child Services
                                                   Central Administration
                                                   Indianapolis, Indiana

                                                   MARY JANE HUMPHREY
                                                   DCS, Vanderburgh County Office
                                                   Evansville, Indiana



                               IN THE                                         May 23 2013, 9:36 am
                     COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE INVOLUNTARY                   )
TERMINATION OF THE PARENT-CHILD                    )
RELATIONSHIP OF P.M., A.T., & A.P.,                )
MINOR CHILDREN, AND THIER                          )
MOTHER, S.T.,                                      )
                                                   )
S.T.,                                              )
                                                   )
        Appellant-Respondent,                      )
                                                   )
               vs.                                 )     No. 82A01-1212-JT-548
                                                   )
INDIANA DEPARTMENT OF CHILD                        )
SERVICES,                                          )
                                                   )
        Appellee-Petitioner.                       )


                APPEAL FROM THE VANDERBURGH SUPERIOR COURT
                          The Honorable Brett J. Neimeier, Judge
           Cause Nos. 82D01-1110-JT-135, 82D01-1110-JT-136, 82D01-1110-JT-137


                                          May 23, 2013
                MEMORANDUM DECISION - NOT FOR PUBLICATION

BRADFORD, Judge

       Appellant-Respondent S.T. (“Mother”) appeals the juvenile court’s order terminating

her parental rights to P.M., A.T., and A.P. As the Department of Child Services (“DCS”)

concedes, it failed to satisfy the jurisdictional requirements of Indiana Code section 31-35-2-

4(b)(2)(A). Consequently, we reverse the judgment of the juvenile court.

                         FACTS AND PROCEDURAL HISTORY

       On March 1, 2011, P.M., A.T., and A.P. (“the Children”) were removed from Mother

after she tested positive for several drugs. On March 16, 2011, the juvenile court adjudicated

the Children to be CHINS. On October 26, 2011, DCS filed petitions to terminate Mother’s

parental rights to the Children. On October 10, 2012, the juvenile court issued an order

terminating Mother’s parental rights to the Children.

                             DISCUSSION AND DECISION

       In order to involuntarily terminate a parent’s parental rights, DCS must establish, inter

alia, by clear and convincing evidence that:

       (A) one (1) of the following exists:
             (i) the child has been removed from the parent for at least six (6)
             months under a dispositional decree;
             (ii) a court has entered a finding under IC 31-34-21-5.6 that reasonable
             efforts for family preservation or reunification are not required,
             including a description of the court’s finding, the date of the finding,
             and the manner in which the finding was made; or
             (iii) the child has been removed from the parent and has been under the
             supervision of a county office of family and children or probation
             department for at least fifteen (15) months of the most recent twenty-
             two (22) months, beginning with the date the child is removed from the
             home as a result of the child being alleged to be a child in need of

                                               2
                 services or a delinquent child;

Ind. Code § 31-35-2-4(b)(2)(A).

       DCS concedes that it failed to satisfy the requirements of any of the three above

subsections and therefore acknowledges that it is not entitled to a judgment terminating

Mother’s parental rights. The juvenile court entered its dispositional decree on May 24,

2011. Before six months had passed, DCS filed its termination petitions on October 26,

2011, thereby failing to satisfy the requirements of subsection 35-35-2-4(b)(2)(A)(i).

Moreover, because the Children were removed from Mother on March 1, 2011, DCS

concedes that the requirements of subsection (iii) were not fulfilled at the time it filed its

termination petitions.1 Because DCS failed to satisfy the jurisdictional requirements of

Indiana Code section 31-35-2-4(b)(2)(A), we reverse the juvenile court’s termination of

Mother’s parental rights to the Children.

       The judgment of the juvenile court is reversed.

RILEY, J., and BROWN, J., concur.




       1
           Indiana Code section 31-35-2-4(b)(2)(A)(ii) is not implicated in this case.

                                                      3